 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-485-01-PHX-DGC
10                       Plaintiff,
                                                     DETENTION ORDER
11   v.
12   Rene Joaquin Garcia-Felix,
13                       Defendant.
14
15          On October 10, 2018, Defendant appeared before this Court on a petition to
16   revoke conditions of release and submitted the issue to the Court. The Court considered
17   the information provided to the Court in determining whether Defendant should be
18   released on conditions set by the Court.
19          The Court finds, by clear and convincing evidence, that Defendant has violated the
20   conditions of release and that there is no condition or combination of conditions available
21   to the Court that will reasonably assure the appearance of Defendant as required. 18
22   U.S.C. § 3148(b).
23          IT IS THEREFORE ORDERED that Defendant be detained pending further
24   proceedings.
25          Dated this 10th day of October, 2018.
26
                                                               Honorable John Z. Boyle
27                                                             United States Magistrate Judge
28
